PER CURIAM.
On June 21, 1967 the Board of Governors of The Florida Bar entered its judgment as follows:
“This cause came on for review and consideration by the Board of Governors of The Florida Bar upon the report of its referee and the record of proceedings before him. This respondent has been before this Board in another unrelated disciplinary case. Final judgment of this Board has previously been entered and filed in this Court on June 8, 1967. The recommendation of discipline in that case was disbarment.
“The present charges are not unlike those of the former case. After trial the referee has found the respondent guilty of eight separate charges whichi generally involve failure to diligently represent his clients. In several of these cases, respondent was found to have deceived his clients in matters of importance to them. Several of the clients were substantially damaged by the respondent’s acceptance of substantial fees, failure to take action on the client’s behalf and misrepresentation concerning the progress of the legal matters in his hands.
“After consideration, the Board concurs in the referee’s findings of guilt. In view of its recommendation in the former case it believes any recommendation less than disbarment would be inconsistent. Accordingly, it is the Board’s recommendation that the respondent be disbarred permanently from the practice of law and that he pay the costs of these proceedings in the amount of $469.30.
*563‘ DONE and ORDERED this 21st day of June, 1967.”
The former disciplinary case mentioned in the Board’s judgment, supra, resulted in this Court’s opinion disbarring the respondent and ordering him to pay $1482.80 costs in 201 So.2d 449, filed July 26, 1967.
More than thirty days have elapsed since the Board of Governors filed its record and judgment. No petition for review has been filed pursuant to Rule 11.11(3) of the Integration Rule of The Florida Bar, 32 F.S.A.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. The Court agrees with the judgment of The Bar that the respondent be disbarred from the practice of law and that he pay the costs of the instant proceedings in the amount of $469.30.
Ordered and adjudged at Tallahassee, Florida, this 20th day of September, 1967.
THOMAS, Acting C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.